Citation Nr: 9905555	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to restoration of a 100 percent schedular 
evaluation for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which reduced the veteran's evaluation for PTSD 
from 100 percent to 50 percent, effective April 1, 1998.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
developed.  

2.  Material improvement in disability due to PTSD was shown 
at VA examinations in May 1997 and December 1997.  

3.  As of April 1, 1998, PTSD resulted in no more than 
considerable social or industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a reduction in the evaluation of the 
veteran's PTSD from 100 percent to 50 percent, effective 
April 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 
4.139, Diagnostic Codes 9411 and 9440 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to restoration 
of a 100 percent evaluation for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the veteran has 
presented a claim which is plausible, meritorious on its own 
or capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant and available facts have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

In May 1994, the RO increased the veteran's rating for PTSD 
from 30 percent to 70 percent, effective from July 2, 1993, 
based essentially on a July 1993 VA psychiatric consultation 
report and a March 1994 VA psychiatric examination.  The 1993 
report by a clinical psychologist noted that the veteran was 
under considerable stress at work, but was not considered 
suicidal or homicidal.  At the beginning of the session he 
was angry and somewhat depressed, but his affect brightened 
before the session ended.  The diagnoses were adjustment 
disorder with mixed disturbance of emotions and chronic PTSD.  

A March 1994 VA mental disorders examination noted that the 
veteran had been unemployed since November 1993.  He said 
that he had a lot of confusion in his thinking, was depressed 
and paranoid, and was particularly upset after being fired 
from a sheriff's department.  The mental status examination 
described complaints of flashbacks and voices calling for 
help.  The veteran had difficulty in answering simple 
questions, difficulty with concentration, and reported 
impairment in daily activities.  He had had trouble relating 
to others, especially in relation to the sheriff's 
department.  The examiner felt that the veteran appeared 
totally impaired as far as his ability to work, due to 
increasing flashbacks, hearing voices, and suicidal ideas.  
Although he was currently on medication, he remained anxious, 
depressed, and paranoid.  The Axis I diagnosis was PTSD with 
anxiety and depression; alcohol abuse; and paranoid 
personality.  

Based on the above medical evidence, in April 1995, the RO 
granted a total rating for compensation on the basis of 
individual unemployability from August 1994, without a 
finding that the level of disability was permanent, thus 
allowing for future examinations to confirm the level of 
disability.  In May 1996, the RO confirmed a 100 percent 
evaluation, but revised its earlier decision on the basis of 
clear and unmistakable error, indicating that, since the 
veteran had been assigned a 70 percent evaluation and such 
mental disorder precluded him from securing or following a 
substantially gainful occupation, his mental disorder should 
have been assigned a 100 percent schedular evaluation.  See 
38 C.F.R. § 4.16(c) 1996.  The veteran was informed of this 
determination, and of his appellate rights.  He did not 
appeal.

A report of VA examination in April 1996 showed that the 
examining psychologist opined that the veteran sought to 
portray himself as extremely dysfunctional, much more so than 
was supported by objective examination findings.

In August 1997, the RO proposed to decrease the evaluation 
for PTSD to 50 percent.  This decision was based on a May 
1997 full VA examination for PTSD, with a review of the 
veteran's claims file before completion of the assessment.  
History as reported by the veteran indicated that he had not 
been a good student and had dropped out of high school in the 
eighth grade at the age of 16.  At the age of 17 he enlisted 
in the Army.  Although he had wanted Special Forces, he was 
sent to engine repair school as a result of his lower test 
scores.  In Vietnam he was initially put in a combat engineer 
brigade, but then became an interpreter because he knew some 
French.  He was wounded twice, in the leg and in the groin.  
Subjective complaints were numerous, including depression, 
unexplained fits of rage, lack of goals or future, 
nightmares, and inability to make decisions.  

Objective findings revealed that the veteran's speech 
patterns were clear and coherent, although it appeared that 
he had some problems making decisions.  He seemed to be 
somewhat antisocial, overly cautious, hypervigilant, and 
preferred to stay by himself.  He was not suicidal or 
homicidal.  His personal hygiene was satisfactory.  He was 
fully oriented and his past memory appeared to be within 
normal limits, although his recent memory was rather poor.  
He stated that he would like to go back to Vietnam to find 
the peace and quiet he longed for.  Although he reported 
panic attacks with shaking, no symptoms of this nature were 
observed during the interview.  The examiner commented that 
an extensive psychological survey in April 1996 had suggested 
that veteran had been trying to exaggerate his symptoms and 
was believed to have been malingering during the examination.  
Repeated diagnostic and psychological testing during the 
present examination suggested serious validity questions and 
generated a feeling in the examiner that the veteran might 
have been consciously trying to exaggerate his symptoms in an 
attempt to achieve the maximum from his veteran's benefits.  

The Axis I diagnosis was PTSD, by history; malingering.  The 
Axis II diagnosis was borderline personality disorder.  The 
Axis IV diagnosis was unemployment; relationship problems; 
and an Axis V diagnosis provided a current Global Assessment 
of Functioning of 50, with the highest during the past year 
being 70.  The examiner concluded that the veteran did 
experience symptoms related to PTSD, even though he tended to 
exaggerate them.  While malingering could not be ruled out, 
it was apparent that he was quite emotionally disturbed, 
although this could relate more to personality factors than 
to actual psychopathology.  

In response to the proposal to decrease his benefits, the 
veteran submitted letters, dated in August 1997, from his 
wife and mother.  Both attested to the fact that the veteran 
was depressed, paranoid, suicidal, and homicidal.  His wife 
stated that he was always complaining and did not get along 
with her children and grandchildren.  His mother reported 
that he like to be alone and described panic attacks in 
certain situations.  Both women attributed the veteran's 
psychiatric problems to experiences in Vietnam.  

A December 1997 VA mental status examination disclosed a 
lengthy reported combat history, significant for an incident 
in which the veteran had disappeared for a couple of days, 
then resurfaced, and returned to security duty.  He was then 
returned to direct combat where he said he had been wounded 
in the mouth and groin.  Following this, he met his first 
wife, who was Vietnamese, and was assigned to work with a 
civilian contractor.  After discharge, he had held a number 
of jobs, principally as a corrections officer.  In 1990-93, 
he worked for the local sheriff, but was forced to resign 
because he reported irregularities within the department.  He 
stated that he had been unable to obtain employment since 
that time because potential employers had either found out he 
was a whistleblower or thought he had a bad attitude.  

The veteran's subjective complaints included early morning 
awakening, violent nightmares, flashbacks, panic attacks, and 
spontaneous crying spells.  He said he missed Vietnam.  
Objective examination revealed that his affect was anxious 
and a little angry at times.  He was appropriately dressed 
and cooperative with the interviewer.  He was fully oriented, 
verbal, and alert.  He said he had occasional suicidal 
ideation, but denied homicidal ideation.  He reported 
paranoia and hearing voices occasionally when alone.  His 
concentration and judgment appeared to be impaired, although 
he had no significant memory impairment.  Reality testing was 
thought to be a little tenuous.  

The examiner found the veteran's symptoms atypical and would 
have liked to hospitalize him for examination purposes, 
except that proper psychiatric resources for adequate 
evaluation were not available.  He noted enough elements to 
make a diagnosis of PTSD, commenting that any doubts he might 
have in that regard had been resolved in favor of the 
veteran.  He found it problematical, however, as to the 
actual degree of impairment due solely to the PTSD diagnosis.  
His Axis I diagnosis was chronic PTSD; rule out anxiety 
disorder, caffeine intoxication.  The Axis II diagnosis was 
to rule out personality disorder, not otherwise specified; 
and the Axis IV diagnosis was unemployment.  The Axis V, 
Global Assessment of Functioning, was 60 (occasional panic 
attacks, insomnia, anxious affect, few friends, conflicts 
with others).  A December 1997 addendum to this examination 
stated that the veteran had refused to undergo hospital 
admission for observation and evaluation because, he said, 
his mother was seriously ill.  

In January 1998, the RO reduced the veteran's 100 percent 
evaluation for PTSD to 50 percent from April 1998, and in 
October 1998, the veteran and his wife testified at a video 
hearing before the undersigned Member of the Board.  He said 
that he had last been gainfully employed in 1993 as a 
Lieutenant Watch Commander in a sheriff's department, but had 
had to leave this employment after having informed Federal 
authorities as to irregularities in the department.  As a 
consequence, he would skip his medications and stay in his 
office, resulting in shaking, lack of concentration, and 
anger.  His wife confirmed the veteran's statements, adding 
that she found him to be very paranoid, jumpy, and nervous.  
The veteran stated that he kept various weapons strategically 
located in his house because he felt he needed protection 
from "bad cops," the ones he had tried to put in jail.  He 
did not like to associate with people.  He reported that in 
Vietnam he had been a military advisor, that he was 
bilingual, and that he had been wounded twice.  He stated 
that he had problems now with insomnia.  He maintained that 
he had been able to deal with things in Vietnam, but was 
unable to deal with them over here.  He said he often thought 
of killing other people.  He said he was not a malingerer, 
despite how people thought of him, and he wished they would 
send him back to Vietnam.  

Presented subsequent to the hearing was a private 
psychological evaluation, dated in February 1998, from 
Kenneth Binns, Ph.D., who performed a psychological 
assessment utilizing the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), the Millon Clinical Multiaxial 
Inventory-III (MCMI-III), and a diagnostic clinical 
interview.  Psychological testing by means of the MMPI-2 
resulted in an invalid protocol due to over-endorsement of 
psychopathology.  The malingering scales of the MMPI-2 
suggested that the veteran had not made a conscious effort to 
"fake bad", but rather that the significant elevations were 
due to his current fragile emotional state.  The MCMI-III 
also reflected a current emotional state resulting in a 
profile often clinically viewed as a cry for help; it 
suggested that the veteran tended to be a loner, with 
difficulty in establishing meaningful relationships, and that 
he tended to view things negatively and to expect 
disappointments.  Essentially, the profile suggested chronic 
depression, which he coped with through a rich fantasy life.  
On clinical interview, the veteran appeared wearing 
camouflage and military-type fatigues.  He was well oriented 
to person, place, time, and current situation.  His mood 
appeared depressed and his affect sad.  He stated that he 
still suffered extreme symptoms of PTSD and was unable to 
hold a job. He verbalized feeling hopeless about his current 
situation and powerless to make any positive changes.  He 
expressed the desire to return to Vietnam.  He described 
survivor guilt related to friends he had lost in Vietnam and 
stated that he often wished he were also dead.  He said that 
he could not survive if he lost his disability income.  
Overall, he appeared clinically depressed and psychologically 
fragile at this time, but indicated that he had no plans to 
harm himself currently.  The Axis I diagnosis was PTSD by 
history; dysthymia,  

An October 1998 letter from Dr. Binns noted that he had been 
seeing the veteran for monthly therapy sessions beginning in 
April 1998.  During most of sessions, the veteran appeared 
sad and depressed, recounting feeling overwhelmed by various 
stressors including his treatment by the Veterans 
Administration, past regrets concerning his ex-wife, and 
ongoing conflicts with his present wife and children.  He 
tended to expect failure at whatever he attempted, and this 
expectation often became a self-fulfilling prophecy for him.  
He lived excessively in the past and engaged in a rich 
fantasy life.  He often talked about going back to Vietnam in 
a wishful way and stated that he had been happier there than 
anywhere else.  At times, he verbalized that he wished he had 
been killed in Vietnam.  He felt useless and totally defeated 
by forces outside of his control.  In summary, poor self-
esteem, internalized feelings of failure, and fear and 
anxiety remained part of the overall clinical picture.  

The issue currently before the Board is whether the reduction 
in the rating for the veteran's PTSD from a 100 percent 
schedular rating to a 50 percent rating was proper.  It must 
first be determined whether the RO was procedurally correct.  
Where a reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  The veteran is to be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.   38 C.F.R. § 3.105(e).  The Board finds that 
the RO correctly complied with this regulation.  In January 
1998, the RO reduced the PTSD evaluation from 100 percent to 
50 percent, effective April 1, 1998.  The veteran appealed, 
requesting a videoconference hearing before a Member of the 
Board.  

The record indicates that the veteran was rated 100 percent 
for PTSD from July 2, 1993 through March 31, 1998, a period 
of less than five years.  Therefore, 38 C.F.R. § 3.344 is not 
for application.  38 C.F.R. § 3.344(c).  

However, 38 C.F.R. § 3.343, pertaining to continuance of 
total disability ratings, is for application in this case.  
In pertinent part, this regulation provides that total 
disability ratings, when warranted by the severity of the 
condition, will not be reduced without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life.  38 C.F.R. § 3.343(a). 

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the medical and employment history, and from the point of 
view of the veteran's working or seeking work.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

The criteria for rating the mental disabilities were changed 
effective in November 1996.  Where, as in this case, the 
legal criteria change, the Board must consider the claim 
under both the old and the new criteria, and apply the 
version favorable to the appellant.  See Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  Under the criteria in effect prior to 
November 7, 1996, a 50 percent evaluation for PTSD would be 
assigned under Diagnostic Code 9411 when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation would be 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired; 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation would 
be assigned where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality; and where the individual is 
demonstrably unable to obtain or retain employment.  

Under the revised regulations pertaining to mental 
disabilities, which became effective in November 1996, PTSD 
is currently evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, referable to Diagnostic Code 9440, the General 
Rating Formula for Mental Disorders.  With total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
evaluation is warranted.  If there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships, a 70 percent evaluation is 
warranted.  If there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent evaluation is warranted. 

Having reviewed the evidence and the appropriate regulations, 
the RO found that the veteran's symptoms had improved and 
that the evidence failed to show that the veteran had the 
symptomatology which would warrant an evaluation of more than 
50 percent.  The Board has compared the pre-reduction 
psychiatric examination with the examinations that provided 
the basis for the reduction.  The earlier examiner found 
objective evidence of difficulty in answering simple 
questions, difficulty with concentration, marked impairment 
in daily activities, quite severe difficulty in relating to 
others, and inefficacy of medications.  It was also opined at 
that time that the veteran's symptomatology had resulted in 
total impairment in his ability to work.  PTSD symptomatology 
of such nature and severity is 100 percent disabling under 
both the old and the revised rating criteria.

Examinations that provided the basis for the reduction do not 
reveal symptomatology suggesting more than 50 percent 
evaluation.  These examinations (in May and December1997) 
showed estimates of recent and current psychiatric impairment 
( GAF scores) ranging from mild to moderate to serious.  
There was no psychiatric opinion of total occupational 
impairment due to PTSD, as had been the case on examination 
prior to the assignment of the 100 percent rating.  
Examination in May 1997 suggested that some psychiatric 
impairment was due to disorders other than PTSD, while the 
examination in December 1997 found only moderate psychiatric 
impairment overall.  (The veteran declined the period of 
observation and evaluation that was deemed necessary to 
determine the impairment due solely to PTSD).  In any event, 
comparison of the examinations in 1997 with the examination 
in 1994 shows material improvement in PTSD insofar as 
psychological, social and industrial impairment is concerned.  
In this regard, Dr. Binns raises some questions about the 
interpretation of psychological tests which were part of the 
VA examination in 1997, but it must be emphasized that 
nowhere does Dr. Binns state that there is total social or 
occupational impairment due to PTSD.  He describes the 
veteran as having difficulty with meaningful relationships, 
but does not indicate social isolation.  He also expresses 
the opinion that the veteran should be provided supportive 
services in connection with work, an opinion consistent with 
the belief that there was less than total occupational 
impairment due to PTSD. 

Current examinations thus suggest that a 50 percent 
evaluation is more appropriate under the old and the revised 
rating criteria. The veteran currently shows occasional panic 
attacks, anxiety, few friends and conflicts with others.  
Nonetheless, he also exhibits no more than moderate 
psychological, social and occupational impairment, according 
to the most recent GAF score.  The Board finds the assessment 
by Dr. Binns consistent with the assignment of a 50 percent 
rating. 

In conclusion, the Board finds that the evidence shows that 
the reduction in the veteran's schedular disability rating 
for PTSD from 100 percent to 50 percent, effective from April 
1, 1998, was proper.  Accordingly, restoration of a 100 
percent schedular rating for PTSD is not warranted.  The 
evidence preponderates against the claim.


ORDER

Restoration of a 100 percent rating for PTSD, currently rated 
50 percent, is denied.  


		
	NANCY I. PHILLIPS	
Member, Board of Veterans' Appeals


 Department of Veterans Affairs

